Citation Nr: 0708626	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypothyroidism, to include as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Adjunct General's Office of 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO).

A videoconference hearing was held in June 2006 before the 
undersigned Veterans Law Judge.

This matter was before the Board in July 2006 and was then 
remanded for further development.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for hypothyroidism was previously denied in a November 1988 
Board decision.

2. The veteran has submitted new evidence that helps to 
establish an unestablished fact necessary to substantiate his 
previously denied claim.

3.  The veteran's hypothyroidism is not etiologically related 
to his period of service.

4.  The veteran's hypothyroidism is not a radiogenic disease.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for hypothyroidism, to include as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 511(a), 5108, 7103(a), 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100(a) (2006).

2. Hypothyroidism was not due to, incurred during, or 
aggravated by service, and may not be presumed to have been.  
38 U.S.C.A. §§ 1112(c), 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, VA satisfied its duty to notify by means of 
October 2002 and July 2006 letters from the AOJ to the 
veteran, which together informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ.  Furthermore, in the July 2006 
letter, the veteran was informed of what evidence was 
required to establish a disability rating and effective date 
for benefits, should they be granted.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical and personnel 
records, private post-service medical records, VA medical 
treatment records, the veteran's testimony at his Board 
hearing, a letter from the veteran's private physician, and 
written statements from the veteran.  In a statement received 
by VA in September 2006, the veteran indicated that he had no 
other information or evidence to submit to substantiate his 
claim, and there is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
hypothyroidism was previously denied in a November 1988 Board 
decision on the basis that the veteran's hypothyroidism was 
not shown to be related to his period of service.  The 
veteran asserts that he has submitted new and material 
evidence to reopen this claim.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not be thereafter reopened and allowed, 
and claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104(b).  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Id.  Since a motion for reconsideration of the 
November 1988 Board decision has not been made, the issue now 
before the Board is whether the veteran has presented new and 
material sufficient to reopen his claim.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran testified at his June 2006 
Board hearing that he witnessed the dropping of an atomic 
bomb in Japan, that he was exposed to ionizing radiation as a 
result of the bomb, and that such radiation was the cause of 
his subsequent thyroid disorder.  The Board notes that under 
38 C.F.R. §§ 3.309 and 3.111 service connection is presumed 
for certain disorders resulting from exposure to ionizing 
radiation, and that in its November 1988 decision the Board 
did not consider such presumption as a basis for service 
connection of the veteran's disability.  The Board also notes 
that the credibility of the veteran's testimony as evidence 
of his exposure is presumed in assessing whether such 
evidence is sufficient to reopen his previously denied claim.

The veteran's testimony regarding his exposure to ionizing 
radiation as the result of the dropping an atomic bomb in 
Japan is new evidence that helps to establish the fact that 
in-service radiation exposure caused the veteran's thyroid 
disorder, which is an unestablished fact necessary to 
substantiate the veteran's previously denied claim.  
Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his previously denied claim 
of entitlement to service connection for hypothyroidism.

III. Service Connection

The veteran argues that he is entitled to service connection 
for hypothyroidism.  Specifically, the veteran argues that he 
was exposed to radiation as the result of the dropping of an 
atomic bomb in Japan during his period of service, and that 
this radiation exposure resulted in hypothyroidism.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Furthermore, there are two distinct legal mechanisms for 
establishing service connection for a disability resulting 
from in-service radiation exposure:  (1) by establishing that 
one of a number of specified diseases first manifested after 
service and that the veteran engaged in a "radiation risk 
activity"; and (2) by establishing that a radiogenic disease 
first manifested after service is a result of exposure to 
ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" are service connected.  38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  A "radiation-
risk activity," means, as herein pertinent, the occupation 
in Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 U.S.C.A. § 1112(c)(A)(3); 38 C.F.R. 
§ 3.309(d)(3)(ii).  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which required performance or 
support of military occupation functions such as occupation 
territory, control of population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection may be established under 38 C.F.R. 
§ 3.311 for certain disabilities that are deemed to be 
potentially "radiogenic" diseases.  See 38 C.F.R. 
§ 3.311(b)(2)(iv).  Where it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  In all claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested from the Department 
of Defense.  38 C.F.R. § 3.311(a)(2)(ii).  Also, under this 
section, radiation exposure is conceded where military 
records do not establish the veteran's presence or absence 
from a site at which exposure to radiation is claimed to have 
occurred.  See 38 C.F.R. § 3.311(a)(4)(i).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  Section 3.311(b)(5) requires that colon 
cancer become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).  If a claim is based on a disease not 
listed in 38 C.F.R. § 3.311, the claim is nevertheless to be 
considered under the regulation provided the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(2), (4).

In the instant case, the record reflects that the veteran has 
a current diagnosis of hypothyroidism.

The veteran's service medical records are negative for 
complaints of or treatment for hypothyroidism or any thyroid 
problems.

On March 1966 VA examination, the veteran was examined for 
complaints of not feeling very well, having trouble getting 
adjusted to the day when he woke up, not having a very good 
appetite, and coughing a lot in the mornings.  On 
examination, no thyroid problems were noted, nor was any 
history of any type of thyroid problem indicated.

The first indication of a medical diagnosis of a thyroid 
condition was on June 1968 VA examination, at which time the 
veteran was diagnosed as having probable hypothyroidism.  On 
that examination, it was noted that the veteran had puffiness 
of the face and eyes, which had reportedly been occurring for 
three to four years.

There is no medical opinion or any other competent medical 
evidence of record linking the veteran's hypothyroidism to 
his period of service.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim for hypothyroidism.

There is no evidence directly linking the veterans' 
hypothyroidism to his period of service.  The medial record 
is negative for any thyroid problems during service or 
shortly after service.  The first record of hypothyroidism is 
more than 20 years after the veteran's separation from 
service, and there is no medical evidence indicating that 
this condition was either incurred in service or due to any 
in-service event.

Furthermore, service-connection under either 38 C.F.R. 
§ 3.309 or 38 C.F.R. § 3.311 is not warranted in this case.

The veteran's hypothyroidism has never been diagnosed as a 
cancer, and is not a disease listed under 38 C.F.R. 
§ 3.309(d)(2).  Thus, such hypothyroidism is not entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d).

Also, hypothyroidism is not listed as a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  Although hypothyroidism has 
been noted in the record since 1968, there is no medical 
evidence that the veteran has ever had thyroid cancer or non-
malignant thyroid nodular disease at any point.  The Board 
also notes that the veteran has not submitted any competent 
scientific or medical evidence demonstrating that 
hypothyroidism is a radiogenic disease.  Thus, the veteran is 
not entitled to service connection under 38 C.F.R. § 3.311.

Accordingly, service connection for hypothyroidism is not 
warranted in this case.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's previously denied claim of entitlement to service 
connection for hypothyroidism, to include as a result of 
exposure to ionizing radiation, is reopened; to this extent 
only, the veteran's claim is granted.

Entitlement to service connection for hypothyroidism, to 
include as a result of exposure to ionizing radiation, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


